Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Chaston et al. US 10,144,390.  Chaston et al. disclose a method (900) comprising the steps of:
Using a display (134/214) mounted on any one of:  A work vehicle (120) of a plurality of 
work vehicles on a work site, a remote control device (130) or a remote control 
station or building (140) to create a vehicle selection signal, identifying a selected 
work vehicle of said plurality of work vehicles (122, 124), on a work site.  Col. 2.
Receiving, by a controller (200) associated with said selected work vehicle (120),
1st information indicative of said work vehicle being selected, from said remote 
control (122, 130, 140).  Col. 3, ln. 5-Col. 4, ln. 12.

Receiving, by said controller (200) of said selected work vehicle, login, password and/or
job id data, indicative of an authorized operator (122, 124, 130, 140) of said 
selected work vehicle.  Col. 4, lns. 13-53.
Receiving by said controller (200) of said selected work vehicle, 2nd information, 
indicative of a component (110), of said selected work vehicle, being selected, 
from said remote control (122, 130, 140).  Col. 14, ln. 67-Col. 5, ln. 47
Receiving from a sensor (310), such as a digital camera or LIDAR device, information
 indicative of an area around the selected vehicle being clear of obstacles.
Receiving with the controller (200), from the remote control (122, 130, 140), an 
	activate component signal i.e. a start system (110).  Col. 10, ln. 10-Col. 11, ln. 59
Causing the selected work vehicle to start with a start controller (350).  Col. 4, ln. 53-Col. 7, ln. 7, Col. 8, lns. 47-67.
Causing machine data indicative of each machine in the work site to be displayed.
Causing a plurality of input fields, representing a respective component of each 
machine to be displayed.  Col. 21.
Wherein the at least one component comprises at least one heating system, hydraulic pump or machine tool.  Col. 7, lns. 10-20, Col. 8, lns. 47-67.
Causing activation of a selected component, such as said heating system, hydraulic
	pump or machine tool by activating a power source, such as a motor or control 
valve.  Col. 13, lns. 1-67, Col. 14, ln. 63-Col. 15, ln. 35.



With respect to claims 7-10, Chaston et al. disclose the at least one sensor is a video camera, LORAN, LIDAR or GPS system and provides an indication signal to the controller the area is free of obstacles.  Col. 10, lns. 10-50.  
Wherein the 1st selected vehicle (120) is one of a plurality of work vehicles (120, 122, 124) on a work site, and configured to create a 2nd vehicle selection signal, identifying a 2nd selected work vehicle (122) of said plurality of work vehicles (122, 124), on a work site.  Col. 2, Col. 3, ln. 5-Col. 4, ln. 12.
Causing identification of an obstacle in the work zone.
Causing a component of the 2nd machine to not activate, or to terminate operation, upon reception of the obstacle/hazard signal.  Col. 21.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann et al. US 2019/0338473 in view of Chaston et al. US 10,144,390.
Buschmann et al. disclose a paving train comprising:
At least one paving machine (2) and at least one feeder machine (1) associated with a work zone.  The paving machine including a heated screed, power source, hydraulic components, and a wireless communication link, such that each machine can share travel speed and paving material quantity data.  [0007-0016].  What Buschmann et al. does not disclose is controlling any of the machines with a remote control unit.  However, Chaston et al. disclose a control system for a construction machine comprising:
A of a plurality of work vehicles (120, 122, 124) on a work site.  Col. 3, lns. 5-50.
A remote control device (130) or a remote control station/building (140) configured to: 
Select a desired vehicle of said plurality of vehicles, 
Identify said selected work vehicle of said plurality of work vehicles (122, 124), on A display of any or all machines, remote control device or remote station.  Col. 21.
A controller (200) associated with said selected work vehicle (120) configured to:
send 1st information indicative of said work vehicle being selected, from said 
remote control (122, 130, 140).  Col. 3, ln. 5-Col. 4, ln. 12.
Receive selected work vehicle, login, password and/or job id data, indicative of an 
authorized operator (122, 124, 130, 140) of said selected work vehicle.  
Col. 4, lns. 13-53.
Receive sensor information, indicative of a component (110), of said selected work vehicle, being selected, from said remote control (122, 130, 140).  Col. 14, ln. 67-Col. 5, ln. 47
Receive from a sensor (310), such as a digital camera or LIDAR device, information
 indicative of an area around the selected vehicle being clear of obstacles.
Receive from the remote control (122, 130, 140), an activate component signal i.e. a 
start system (110).  Col. 10, ln. 10-Col. 11, ln. 59
Cause the selected work vehicle to start with a start controller (350).  Col. 4, ln. 53-Col. 7, ln. 7, Col. 8, lns. 47-67.
Cause machine data indicative of each machine in the work site to be displayed.
Cause a plurality of input fields, representing a respective component of each 
machine to be displayed.  Col. 21.
Wherein the at least one component comprises at least one heating system, hydraulic 
pump or machine tool.  Col. 7, lns. 10-20, Col. 8, lns. 47-67.
Cause activation of a selected component, such as said heating system, hydraulic
	pump or machine tool by activating a power source, such as a motor or control 
valve.  Col. 13, lns. 1-67, Col. 14, ln. 63-Col. 15, ln. 35.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving system of Buschmann et al. with the prestart and hazard alert control system taught by Chaston et al. in order to reduce idle time and increase safety of all.  Col. 3, ln. 42-Col. 4, ln. 60.

With respect to claims 12, 15, 17 Buschmann et al. disclose the machines can be road pavers, feeders, finishers/compactors or the like.  [0002]. Chaston et al. teach activation of a component of the construction machine could be a power source (240) including an electrical system (258, 284) for powering lights, sensors (LIDAR) cameras, machine tools, etc.  Col. 9, ln. 25-Col. 10, ln. 57.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving system of Buschmann et al. with the prestart and hazard alert control system taught by Chaston et al. in order to reduce idle time and increase safety of all.  Col. 3, ln. 42-Col. 4, ln. 60.

With respect to claims 13, 14 Buschmann et al. disclose the paving train can include feeders, pavers and compaction rollers(IP finishers).  [0002].  Chaston et al. disclose the plurality of work machines in the work zone can include dump trucks, loaders, graders or similar construction vehicles.  Col. 3, lns. 31-50.

With respect to claims 18, 19 Chaston et al. teach the at least one component comprises at least one heating system, hydraulic pump or machine tool.  Col. 7, lns. 10-20, Col. 8, lns. 47-67.  And causing activation of a selected component, such as said heating system, hydraulic	pump or machine tool by activating a power source, such as a motor or control valve.  Col. 13, lns. 1-67, Col. 14, ln. 63-Col. 15, ln. 35. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving system of Buschmann et al. with the prestart and hazard alert control system taught by Chaston et al. in order to reduce idle time and increase safety of all.  Col. 2, lns. 44-51.
	
With respect to claim 20 Chaston et al. teach receiving from a sensor (310), such as a digital camera or LIDAR device, information indicative of an area around the selected vehicle being clear of obstacles.  Receiving with the controller (200), from the remote control (122, 130, 140), an activate component signal i.e. a start system (110).  Col. 10, ln. 10-Col. 11, ln. 59.  Causing the selected work vehicle to start with a start controller (350).  Col. 4, ln. 53-Col. 7, ln. 7, Col. 8, lns. 47-67.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving system of Buschmann et al. with the prestart and hazard alert control system taught by Chaston et al. in order to reduce idle time and increase safety of all.  Col. 2, lns. 44-51.


Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				5/17/2022